Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-18 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/971,563 filed February 7, 2020.

Claim Objections
Claims 2 and 15-19 are objected to because of the following informalities:  
Claim 2 recites “a network node" in line 3. For consistency and clarification with “the network node” recited in line 1-2, it is suggested to change “a network node” in line 3, to “the network node”.  

Claim 15 recites “a core network” in line 4. For consistency and clarification with “a core network” recited in line 2, it is suggested to change “a core network” in line 4, to “the core network”.
Claims 16-19 are also objected to since they are dependent on the objected base independent claim 15 as set forth above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1, 7 and 13, claim “PDR-id (P1)” in line 5, However, there is no “PDR-id (P1)” standing for and meaning describing in the specification.

As to claims 1, 7 and 13, claim “PDR(P1)”, in line 7, However, there is no “PDR(P1)” standing for and meaning describing in the specification.

As to claims 1, 7 and 13, claim “FAR(Fx)” and “FAR (F1)”, in lines 8-9, However, there is no “FAR(Fx)” and “FAR (F1)” standing for and meaning describing in the specification.

As to claims 2, 8 and 14, claim “FAR-id Fx”, in line 2, However, there is no “FAR-id Fx” standing for and meaning describing in the specification.

As to claims 3-4, 9-10 and 15-16, claim “Local F-TEID (CH=1)”, in line 2, However, there is no “Local F-TEID (CH=1)” standing for and meaning describing in the specification.

As to claims 6, 12 and 18, claim “Far-id (F1)”, in line 2, However, there is no “Far-id (F1)” standing for and meaning describing in the specification.

Therefore, above claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For purpose of examination, the examiner interprets the limitation as best understood.


Claim 1 recites, “performing at least one of allowing data since FAR(Fx) has a forwarding parameter”, in line 8. It is unclear as to what is meant by, “… allowing data since FAR(Fx) has a forwarding parameter”. The claim is indefinite.

Claims 7 and 13 are also rejected for the same reason as set forth above for claim 1.
Claims 2-6, 8-12, and 14-18 are also rejected since they are dependent on the rejected base independent claims 1, 7, and 13, respectfully. 
For purpose of examination, the examiner interprets the limitation as best understood.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 fails to recite the claim structure in the body of the claim.
In particular, claim 13 recites, “A Packet Gate Way (PGW)for handling data traffic during Dedicated Bearer creation, comprising:”, and thus the claim is a machine claim. 
	Yet, in the body of the claim recites steps/actions “receiving, at a PGW user plane from a PGW control plane  …”, “creating a PDR-id (P1)  …”, “sending, from the user plane  …”, “receiving, at the control plane … ”, and “performing at least one of allowing data …”, without any structure required by the machine claim, which create confusion when directed infringement occurs.
	The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005)
Claim 14-18 are also rejected since they are dependent on the rejected base independent claim 13 set forth above.


For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skog et al. (US Pub. No.: 2020/0059992).

As per claim 1, Skog disclose A method for handling data traffic during Dedicated Bearer creation at a Packet Gate Way (PGW) (see Fig., para. 0003-0005, A network function instance is registered to a network repository function (NRF) function. Using the NRF, a network function instance can find other network function instances to communicate with. FIG. 1 illustrates an example 5G system architecture; see 3GPP TS 23.501 for further details. As shown in FIG. 1, functional entities (e.g., AMF, SMF, etc.) are connected to a logical communication bus. The Access and Mobility Management Function (AMF) communicates with the radio access network (RAN) and one or more user equipments (UE), and the session management function (SMF) communicates with the user plane function (UPF)), comprising: 
receiving, at a PGW user plane from a PGW control plane, a PFCP session modify request (see Fig.5-7, para. 0013-0014, 0047-0055, determining whether a packet detection rule, PDR, associated with the PFCP session context should be modified or a new PDR should be created, transmitting 
creating a PDR-id (P1) (see para. 0013-0022, 0047-0055, the method further include generating the new or modified PDR associated with the PFCP session context, and the request to provision the new or modified PDR includes the new or modified PDR / creating a PDR-id (P1) , see also Fig.7A-B, para. 0056-0064); 
sending, from the user plane to the control plane, a PFCP session modify response (see para. 0013-0023, 0047-0055, receiving a session modification response from the SMF, the session modification response provisioning the new or modified PDR for the PFCP session context at the UPF, and applying the new PDR or the modified PDR on the data packet, see also Fig.7A-B, para. 0056-0064); 
receiving, at the control plane, downlink data matching PDR(P 1) (see para. 0013-0023, 0047-0055, the method further include transmitting the data packet to a receiving device after applying the new or modified PDR on the data packet / receiving, at the control plane, see also Fig.7A-B, para. 0056-0064); and 
performing at least one of allowing data since FAR(Fx) has a forwarding parameter, and sending data to peer node as per FAR (F1) forwarding parameters (see para. 0014, 0018-0019, 0047-0055, the UPF logic modify an existing PDR by modifying any FARs, QERs, and/or URRs associated with the existing PDR, as well as by modifying the precedence of the existing PDR. The UPF can thereby exert influence over the PDR that applies to a particular PFCP session context, the PDR include one or more associated rules, including a Forwarding Action Rule, FAR, see also para. 0044-0046, This process is illustrated in FIG. 4. As shown therein, when a matching PDF is found, the UP function applies the FARs, QERs and URRs specified in the PDR to the incoming packet before forwarding the packet to a receiver, and the SMF, after approval of the request, will provision a new PDR, including FARs, QERs and URRs in the UPF, see also Fig.7A-B, para. 0056-0064, table 1).

As per claim 2, Skog disclose the method of claim 1.

Skog further disclose wherein the creating a PDR-id (P1) further comprises creating a FAR-id Fx according to selection criteria (see para. 0008, 0013-0019, the UPF logic modify an existing PDR by modifying any FARs / creating a FAR-id Fx according to selection criteria, see also para. 0043-0046, 0048, 0056, when a packet is received, the UPF 110 identifies a PFCP session context associated with the data packet based on the source IP address (block 704) and then executes PDR script logic associated with the PFCP session context (block 706). The associated rules (e.g., FAR, URR and QER) will be applied to the by the UPF).

As per claim 5, Skog disclose the method of claim 1.

Skog further disclose wherein the creating a PDR-id (P1) further comprises creating a FAR-(F1) with forwarding parameters (see Fig.7A, para. 0052-0056, the rules are applied by the UPF via execution of a script, when a packet is received, the UPF 110 identifies a PFCP session context associated with the data packet based on the source IP address (block 704) and then executes PDR script logic associated with the PFCP session context (block 706). The associated rules (e.g., FAR, URR and QER) will be applied to the by the UPF, see also para. 0043-0048).

As per claim 6, Skog disclose the method of claim 1.

Skog further disclose wherein the creating a PDR-id (P1) further comprises updating the PDR with Far-id (F 1) (see para. 0043-0046,the SMF, after approval of the request, will provision a new PDR, including FARs, QERs and URRs in the UPF, see also Fig.7A, para. 0056, the associated rules (e.g., FAR, URR and QER) will be applied to the by the UPF).

As per claim 7, claim 7 is rejected the same way as claim 1. Skog further disclose  A non-transitory computer-readable medium containing instructions for handling data traffic during Dedicated Bearer creation at a Packet Gate Way (PGW) (see para. 0073-0074, these computer program instructions may also be stored in a tangible computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions computer-readable medium produce an article of manufacture including instructions which implement the functions/acts specified in the block diagrams and/or flowchart block or blocks).

As per claim 8, claim 8 is rejected the same way as claim 2.

As per claim 11, claim 11 is rejected the same way as claim 5.
As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, claim 13 is rejected the same way as claim 1.
As per claim 14, claim 14 is rejected the same way as claim 2.
As per claim 17, claim 17 is rejected the same way as claim 5.
As per claim 18, claim 18 is rejected the same way as claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. (US Pub. No.: 2020/0059992), and further in view of Xia et al. (WO2020/093878A1).

As per claim 3, Skog disclose the method of claim 1.

Skog however does not explicitly disclose wherein the creating a PDR-id (P1) further comprises creating a PDI wherein a Local F-TEID(CH=1).

Xia however disclose wherein the creating a PDR-id (P1) further comprises creating a PDI wherein a Local F-TEID(CH=1) (see Fig.8, page 9, step 801, the PDI of PDR1 includes Local F-TEID (Full Qualified Tunnel Endpoint Identifier. Tunnel information such as tunnel endpoint ID), Application ID (application ID, AppID1 here), PDI of PDR2 includes UE IP address, Application ID (here AppID1). Use FAR1 for uplink forwarding and FAR2 for downlink forwarding. AppID's business uses URR1 as a usage statistics rule. In order to detect other non-specific services (that is, other AppIDs), create upstream and downstream PDRi, PDRj, where PDRi PDI includes tunnel information such as Local F-TEID, no Application ID (that is, wildcard all Application IDs), PDRj PDI includes UE IP address, no Application ID (that is, wildcard all Application IDs), see also step 1113, step 1204).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the creating a PDR-id (P1) further comprises creating a PDI wherein a Local F-TEID(CH=1), as taught by Xia, in the system of Skog, so as to provide a method for issuing rules, including: the control plane functional entity determines that the terminal initiates a new service to the user plane functional entity, where the new service is a service where the user plane functional entity has no rules installed; The control plane functional entity sends the rules of the new service to the user plane functional entity, see pages 1-2.

As per claim 4, Skog disclose the method of claim 1.

Skog however does not explicitly disclose wherein the created PDR comprises a PDR-id (P1), (Local F- TEID).

Xia however disclose wherein the created PDR comprises a PDR-id (P1), (Local F- TEID) (see Fig.8, page 8, page 9, step 807,  the PDI of PDR3 includes tunnel information such as Local F-TEID, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the created PDR comprises a PDR-id (P1), (Local F- TEID), as taught by Xia, in the system of Skog, so as to provide a method for issuing rules, including: the control plane functional entity determines that the terminal initiates a new service to the user plane functional entity, where the new service is a service where the user plane functional entity has no rules installed; The control plane functional entity sends the rules of the new service to the user plane functional entity, see pages 1-2.

As per claim 9, claim 9 is rejected the same way as claim 3.
As per claim 10, claim 10 is rejected the same way as claim 4.
As per claim 15, claim 15 is rejected the same way as claim 3.
As per claim 16, claim 16 is rejected the same way as claim 4.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claim(s) 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHU et al. (US Pub. No.: 2021/0176808).

As per claim 1, Zhu disclose A method for handling data traffic during Dedicated Bearer creation at a Packet Gate Way (PGW) (see Fig.1-4, para. 0067-0069, 0075-0080), comprising: 
receiving, at a PGW user plane from a PGW control plane, a PFCP session modify request (see para. 0065, Fig.2, Fig.4, para. 0078-0082, at block 410, PGW-C send address information of the additional PGW-U and instruction information to the SGW-C. The address information is any suitable address such as IP address, a tunnel endpoint identifier, etc. For example, PGW-C may send an update bearer request or modify bearer response (if mobility procedure is ongoing) to SGW-C); 
PDRs (Packet Detection Rules) which is used to match the specified service such as LLC service in the uplink data and PGW-C also include PDRs to match other service data in the uplink data / creating a PDR-id (P1));
sending, from the user plane to the control plane, a PFCP session modify response (see Fig.4, para. 0078-0082, after receiving the address information and the instruction information, SGW-C may initiate a PFCP session modification procedure towards the SGW-U and in the PFCP Session Modification Request message which may comprise address information such as the access side S5/8-U PGW F-TEID of the additional PGW-U and the instruction information. SGW-U then switches the S5/8-U tunnel from initial PGW-U to the additional PGW-U after receiving the address information and the instruction information); 
receiving, at the control plane, downlink data matching PDR(P 1) (see Fig.4, para. 0081,  PGW-C include SDF filter and/or application ID information in one or more PDRs (Packet Detection Rules) which is used to match the specified service such as LLC service in the uplink data and PGW-C also include PDRs to match other service data in the uplink data / creating a PDR-id (P1)); and 
performing at least one of allowing data since FAR(Fx) has a forwarding parameter, and sending data to peer node as per FAR (F1) forwarding parameters (see para. 0081, PGW-C include the S5/8-U F-TEID of the initial PGW-U in one or more FARs (Forward Action Rules) which may be used for routing other service in the uplink data).

As per claim 7, claim 7 is rejected the same way as claim 1.
As per claim 13, claim13 is rejected the same way as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2020/085654A1 – see Fig.2, “First, various messages regarding control of packet delivery are transmitted between the UPF 100 and the SMF 200 through the N4 interface (PFCP) or the SBI 600 as described above. The delivered messages include, for example, request messages related to setup, modification (update) and release of association, and response messages and sessions for these request messages. Request messages for .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469